DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/09/2022.
           Claims 1, 10-11 and 13 are currently pending.
           Claim 1 has been amended.           Claim 2-9 and 13 have been cancelled.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1, 10-11 and 13 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A computerized method comprising:
electrically driving a set of sensor elements in fluid communication with a fluid sample, wherein a sensor element of the set of sensor elements comprises a source, a drain and at least one nanowire in electrical communication with the source and the drain and wherein the at least one nanowire comprises a set of surface binding sites configured to bind to one or more charged molecules in the fluid sample, such that the sensor element is configured to operate as a field effect transistor; wherein electrically driving the set of sensor elements comprises applying an alternating current modulated on a direct current bias across the at least one nanowire of the sensor element of the set of sensor elements; …transmitting the data to a remote device via a communication channel with the remote device, wherein the communication channel is a wireless communication channel, and transmitting the data to the remote device comprises wirelessly transmitting the data via the wireless communication channel to the remote device.” in combination with all other elements as claimed in claim 1. 
        As to claim(s) 10, 11 and 13, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Huang et al. (US Pub. 20060246497) discloses an apparatus for rapid DNA sequencing, including at least one channel on a substrate, wherein each channel comprising: a first cavity which can be dropped solution containing the single-stranded DNA molecules; at least one nano-transistor comprising: a semiconducting nanowire such as single-walled carbon nanotube; a drain and source electrodes that said nanowire bridges on and can be applied an AC voltage or low DC voltage; and a back gate for the nano-transistor that can be applied a DC bias; at least two pairs of electrodes perpendicular to the direction of DNA molecules transportation, set in front and back of the nano-transistor to be applied AC fields to stretch the DNA molecules before and after entering into the nano-transistor, and also can be applied positive DC bias on the electrodes to let the stretched DNA molecules arrive and pass the nano-transistor from said first cavity; a set of measuring circuit connected to the nano-transistor that could measure the current variation while the bases pass through and contact with the nanowire; a controller that could be applied for: controlling the sign and magnitude of the DC bias, the amplitude and frequency of the AC fields; conditioning the measured current signal of the nano-transistor into base sequences; and recording or comparing said base sequences with the precedent in the database of DNA molecules.
Yu et al. (US Pub. 20060131574) discloses a method of manufacturing a nanowire sensor, comprising: preparing a solution in which V.sub.2O.sub.5 nanowires are dispersed; introducing the solution on and between two electrodes; applying an alternating voltage between the two electrodes such that the nanowires dispersed in the solution are arranged to be bridged between the two electrodes and separated from each other, due to the applied alternating current electric field; evaporating a solvent in the solution; attaching the arranged nanowires to the two electrodes; and electrically connecting the two electrodes to a measuring unit.
Peng et al. (US Pub. 9758822) discloses a technique for a nanodevice is provided. A reservoir is separated into two parts by a membrane. A nanopore is formed through the membrane, and the nanopore connects the two parts of the reservoir. The nanopore and the two parts of the reservoir are filled with ionic buffer. The membrane includes a graphene layer and insulating layers. The graphene layer is wired to first and second metal pads to form a graphene transistor in which transistor current flowing through the graphene transistor is modulated by charges or dipoles passing through the nanopore
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/29/2022